DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species 1B and 2A in the reply filed on 4/7/2022 is acknowledged.  Claims 13, 17, 20, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the photographs and/or shaded renderings shown in Figures 3-4B and 8A-9B are difficult to see. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-12, 14-16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Banet (US 2016/0106366) in view of Brooks (US 2008/0234594).
Banet teaches a system for characterizing a patient undergoing a hemodialysis session (see title, abstract, paragraphs [0012-0014] and entire disclosure), comprising: 
a body-worn biometric sensor [0025-0026], worn completely on a patient's body on a single location (specifically as a necklace; [0025-0026], [0068]), and comprising: 
1) sensing elements for measuring electrocardiogram (ECG; Abstract, [0028], [0068-0069], [0131]; claim 1), thoracic bio- impedance (TBI; Abstract, [0034-0040], [0088-0098]), and photoplethysmogram (PPG; Abstract, [0029], [0040], [0084-0086], [0101-0102]) waveforms; 
2) a processor for collectively analyzing the ECG, TBI, and PPG, waveforms to determine a set of physiological parameters (Abstract, [0039] and [0131]); and 
3) a first wireless transceiver configured to transmit the set of physiological parameters ([0066-0067] teach a Bluetooth wireless system); 
a gateway system 18 comprising: a second wireless transceiver configured to receive the set of physiological parameters (gateway system 18 via bluetooth; paragraph [0066]; and 
a data-analytics system configured to analyze the set of physiological parameters to determine a status of the patient (Abstract and [0129]; for example see “trends in physiological parameters”.
Banet, however, does not specifically teach that the system comprises a sensing element for sensing phonocardiogram (PCG) waveforms, wherein the system collectively analyses the PCG waveform with the other waveforms. 
Brooks teaches a system that uses multiple sources of physiolocical data to enhance measurement robustness and accuracy. Specifically, the system uses a PCG sensor to measure a PCG waveform in combination with other sensors (including at least an ECG sensor and a thoracic impedance sensor; see at least Abstract and [0110]) and uses heart sounds combined with ECG and thoracic impedance measurements to improve the determination of LVET (see [0006], [0059], [0119], claim 1, and Figure 4). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Banet’s sensor system to have an additional sensor for sensing PCG and collectively analyzing the PCG waveform along with the other waveforms, as suggested by Brooks,  in order to improve the determination of LVET and enhance measurement robustness and accuracy of the sensor system. 

With respect to Claim 9, Banet teaches that the biometric sensor is an adhesive patch 116 configured to be worn on the patient. See paragraphs [0028] and [0090-0094]; Figures 10-10A. 

With respect to Claim 10, Banet teaches that at least four sensors (s1, s2, i1, i2) are disposed on adhesive patches, which together amount to the claimed adhesive patch ([0028] and [0090-0094]; Figures 10-10A).
In the alternative it has been held that the mere integration of separate parts does not constitute a patentable improvement in the art when said integration does not result in a non-obvious change in functionality.   (MPEP § 2144.04.V.B.).  In this case, it is unclear why providing the sensors on a single adhesive patch rather than a pair of patches would result in an unexpected change in functionality.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to further modify Banet’s sensor to have at least four electrodes disposed on a single adhesive patch, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.

With respect to Claims 11 and 12, Banet teaches that two of the at least four electrodes are electrically connected to the sensing element for measuring TBI waveforms and configured to inject electrical current into the patient's chest.  he remaining two of the at least four electrodes are electrically connected to the sensing element for measuring TBI waveforms and configured to sense bio-electric signals induced by the electrical current.  See electrodes I1, I2, S1, and S2 in  Figures 10-10A and paragraphs [0088-0095]
With respect to Claim 14,  Banet teaches that the sensing element for measuring TBI waveforms further comprises a second electrical circuitry configured to process the sensed bio- electric signals to generate a signal indicative of the impedance of the patient's chest. See paragraphs [0096-0098] and [0107], Figures 10-11E
With respect to Claims 15 and 16, Banet teaches that the sensing element for measuring the PPG waveform comprises a light-emitting diode ('LED') and a photodetector ('PD'), with the PD configured to sense radiation from the LED after it reflects off the patient's chest (paragraphs [0101-0105]).  Specifically, the sensing element for measuring the PPG waveform comprises a first LED emitting radiation in the red spectral region, and a second LED emitting radiation in the infrared spectral region [0102].  See paragraphs [0101-0105], especially [0102].
With respect to Claim 18, Banet teaches that the processor is configured to perform an algorithm to determine the patient’s systolic and diastolic blood pressure (see Abstract). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Banet and Brooks as applied to claims 8 and 18 above, and further in view of Skrabal et al. (US 2005/0177062).
With respect to Claim 19, Banet and Brooks reasonably suggest the system of Claims 8 and 18 as claimed, but does not specifically teach that the algorithm is a machine-learning algorithm.  
However, the use of machine-learning algorithms for data processing is extraordinarily well-known in the art.  For example, Skrabal teaches a sensor system for hemodynamic parameters, wherein received data is processed using machine learning algorithms (paragraphs [0061], [0163], [0198]).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify Banet’s system and data analysis algorithm to use machine learning, as suggested by Skrabal, in order to provide an art-established means for processing and analyzing data received from the sensors. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Banet (US 2014/0330142) teaches a neck-worn sensor system for monitoring a patient’s biometric data. 
Banet (US 2014/0287990) teaches a neck-worn sensor system for detecting heart failure.
Chetham (US 2009/0043222) teaches a biometric sensor system for monitoring hydration status.
Kööbi et al. (US 6,228,033) teaches a sensor system for measuring physiological parameters. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP R WIEST/Primary Examiner, Art Unit 3781